DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 4/6/2022.
Claim 1 is directed to an allowable composite. Therefore, claims 8-9, 11-13, 15-16, directed to claims dependent from claim 1 and a method of making the allowable composite, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Asaf Batelman on 7/27/2022.
The application has been amended as follows: 
Claim 1, last line, replace “bridging agent.” with –bridging agent, and
wherein the thermally conductive 3-D graphene-polymer composite material comprises 5 wt% to 20 wt% of the carbonized organic polymer bridging agent, based on the total weight of the porous 3-D graphene structure. –
Claim 1, line 11, remove “and”
Claim 3, lines 2-3, remove “comprising 5 wt% to 20 wt% of the carbonized organic polymer bridging agent, based on the total weight of the porous 3-D graphene structure;”
Claim 10, line 4 from the bottom, replace “and polyphenylene” with --polyphenylene—
Claim 10, line 3 from the bottom, replace “thereof; and” with –thereof; --
Claim 10, last line, replace “bridging agent.” with –bridging agent, and
wherein the thermally conductive 3-D graphene-polymer composite material comprises 5 wt% to 20 wt% of the carbonized organic polymer bridging agent, based on the total weight of the porous 3-D graphene structure. –
Claim 12, line 11, replace “thermostat” with --thermoset—
Claim 12, last two lines, replace “material of claim 1.” with –material, and
wherein the thermally conductive 3-D graphene-polymer composite material comprises 5 wt% to 20 wt% of the carbonized organic polymer bridging agent, based on the total weight of the porous 3-D graphene structure. –
Claim 13, line 2, replace “has” with –and has—
Claim 24, line 11, remove “and”
Claim 24, last line, replace “amorphous carbon.” with –amorphous carbon, and
wherein the thermally conductive 3-D graphene-polymer composite material comprises 5 wt% to 20 wt% of the carbonized organic polymer bridging agent, based on the total weight of the porous 3-D graphene structure. –
Allowable Subject Matter
Claims 1-13, 15-16, 20-21, 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763